Citation Nr: 1454050	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  07-31 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an effective date prior to November 15, 2005, for the grant of service connection for a disability of the right fourth finger.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1953 to September 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The claims file is now in the jurisdiction of the Newark, New Jersey RO.  In October 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran abandoned a September 1955 claim for service connection for a disability of the right fourth finger by not responding within a year to a January 1957 request for additional evidence. 

2. The Veteran abandoned a January 1961 claim to reopen service connection for a disability of the right fourth finger by not responding within a year to a February 1961 request for additional evidence.  

3. The Veteran's application to reopen his prior claim for a disability of his right fourth finger was dated November 15, 2005; the RO granted entitlement to service connection for a disability of the right fourth finger from that date.


CONCLUSION OF LAW

An effective date prior to November 15, 2005, is not warranted for the award of service connection for a disability of the right fourth finger.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.158(a), 3.400 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, additional notice is not required, and any defect in the notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Board notes that a letter from the Veteran's spouse discussed during the October 2014 Board hearing appears to not have been uploaded into VA's VBMS system after the hearing.  The Board finds the Veteran is not prejudiced by proceeding without a copy of the letter.  Adjudication can proceed without obtaining the letter because the Veteran's agent summarized the contents of the letter during the hearing, noting the Veteran's spouse outlined his continuous treatment since service for his claimed disability and his disappointment with how his claim had been handled by VA.  Furthermore, as will be explained below, the Veteran does not assert he responded to correspondence from VA during the development of his original claim.  As such, there is no indication the letter would serve to substantiate the Veteran's earlier effective date claim, as it has not been asserted any pertinent evidence related to that issue remains outstanding.  Thus, a remand for its procurement would serve no useful or meaningful purpose and only instead result in unnecessarily imposing additional burdens on VA with no potential benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c).  Thus, VA's duty to assist is met.   

Legal Criteria, Factual Background, and Analysis

The Veteran is seeking entitlement to an effective date earlier than November 15, 2005, for the grant of service connection for a disability of the right fourth finger.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  Where new and material evidence other than service department records has been submitted to reopen a prior claim for service connection, the effective date will be either the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Id. at § 3.400(q).  If there is a prior final VA denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Where evidence requested in connection with an original claim or claim to reopen is not furnished within one year after the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran filed an original claim for service connection for limitation of motion of his fourth finger in September 1955.  A December 1955 decisional letter denied the Veteran's service-connection claim, noting he failed to report for a VA examination scheduled in November 1955.  In a January 1956 letter, the Veteran requested to reopen his claim and indicated he was able to appear for a VA examination.  He was afforded a VA examination in January 1956.

In a May 1956 letter, the RO requested the Veteran to "furnish us with the facts and circumstances surrounding the incurrence" of his injury.  In a June 1956 statement, the Veteran asserted his fourth right finger was injured on approximately February 19, 1955, at the non-commissioned officers' (NCO) club in Seoul, Korea, when a bottle broke in his hand.  

In a June 1956 response, the RO asked the Veteran to submit substantiating statements from fellow service members who had personal knowledge of the events surrounding his injury.  Two fellow service members submitted corroborating statements in January 1957.  In January 1957 responses, the RO requested more detailed descriptions from the Veteran's fellow service members.  Specific questions about the nature of the incident were listed. 

A January 1957 letter from the RO also informed the Veteran that his statement and his fellow service members' statements were insufficient to make a determination on the Veteran's claim and requested another statement from him with a more detailed description of how his hand was injured.  

The record does not show a response was received with one year of these January 1957 requests for additional information.  As such, the claim was abandoned.  See 38 C.F.R. § 3.158(a); see also Hurd v. West, 13 Vet. App. 449, 452 (2000).  Once a claim has been abandoned under 38 C.F.R. § 3.158, the Secretary need not advise a claimant of his appellate rights, and no further action is required by the RO until a new claim is received.  Id.  More recently the U.S. Court of Appeals for Veterans Claims (Court) has held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012).

Similarly, the Veteran requested his claim be reopened in January 1961.  He submitted a letter from his private physician describing his disability with the claim to reopen.  

In a February 1961 letter, the RO informed the Veteran his physician's letter "is not sufficient for us to take further action on your claim at this time."  The letter noted no responses had been submitted following the January 1957 requests for more information from the Veteran and his fellow service members.  "Therefore further action can only be taken on your claim when the complete statements are received from yourself and the two witnesses," the letter concluded.

The record does not show a response was received with one year of the February 1961 request for additional information.  As such, his claim to reopen was also abandoned.  See 38 C.F.R. § 3.158(a); see also Hurd, 13 Vet. App. at 452.

In his April 2007 notice of disagreement, the Veteran asserted he intended to pursue his original 1955 claim, not file a new claim, when he submitted his November 2005 claim.  He also asserted his current finger disability existed at the time of his prior claim.

At the October 2014 Board hearing, the Veteran asserted he did not receive notice that his original claim had been adjudicated or letters requesting additional information during the development of his initial claim.  He also indicated he moved between two houses in Bayonne, New Jersey during the development of his original claim.  His agent argued his claims could not be considered abandoned because he never received requests for additional information. 

The Board finds the Veteran's assertion that he did not received notice of a final decision regarding his original claim for service connection credible, as the record shows he did not.  However, under such circumstances, as noted, the applicable law and regulations did not require him to be notified of such and furnished with appellate rights.  Furthermore, the Board recognizes the Veteran was attempting to recall events more than 50 years prior to the hearing, but the record shows he responded to multiple developmental letters from the RO during the development of his original claim.  The January 1957 and February 1961 letters from the RO requesting additional information from the Veteran were mailed to the latest addresses of record (two separate in Bayonne, New Jersey) and not returned as undeliverable.  As such, the Board finds the Veteran's and his agent's argument that he did not abandon his prior claims without merit.  In the case of an abandoned claim, the effective date for a subsequent grant of benefits can be no earlier than the receipt of the reopened claim after the abandonment.  Fleshman v. Brown, 9 Vet. App. 548 (1996) (appellant's failure to provide the missing evidence within one year after being requested to do so resulted in an abandoned claim under 38 C.F.R. § 3.158(a), a circumstance which cannot give rise to an earlier effective date); aff'd Fleshman v. West, 138 F. 3d 1429 (Fed. Cir. 1998).

As discussed earlier, the effective date of a final claim, reopened based on submission of new and material evidence, where that evidence is other than service department records, will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  The November 2006 rating decision granted service connection for a disability of the right fourth finger, effective November 15, 2005, the date the Veteran filed his claim to reopen.  There is no evidence that the Veteran attempted to reopen his finger disability claim prior to that date after his prior claims were abandoned.  Because the Veteran did not file a claim to reopen prior to that date, VA is precluded, as a matter of law, from granting an effective date prior to November 15, 2005, for service connection for a disability of the fourth finger.  

Based on the foregoing, the claim for an earlier effective date for the grant of service connection for a disability of the right fourth finger must be denied because the RO has already assigned the earliest possible effective date provided by law. 


ORDER

Entitlement to an effective date earlier than November 15, 2005, for the grant of service connection for a disability of the right fourth finger is denied.


____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


